Title: To George Washington from Major General Steuben, 9 July 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


					
						Fish Kill [N.Y.] July 9th 1780
					
					Aussi dificile et presque impossible il est de tracer un plan pour les operations d’une Campagne, Quand on ne peut pas Comter avec sureté sur les Moyens qu’on peut Employer. Notre situation presente exige de prendre une partie-pour ne pas perdre L’Avantage d’un secour Eficace que nous Esperons d’un jour à L’autre de la part de Nos Allies.
					Dans un Moment ou Nous etions mieux prepares de notre côté nous pourrions Esperer qu’avec le Renfort qui nous Arrive de france de prendre La Ville de New:York, d’Ecraser L’Ennemi Terminer la Guerre et Manifester notre independence dans le Cours de cette Campagne.
					Mais ce n’est pas notre Cas; des Circonstances Malheureuses ont Empecher tous preparatifs pour cette Campagne, et dans le moment ou Les Operation[s] doivent Commencer, Nous ne scavons pas encore sur quoi nous pouvons Compter ni en hommes, ni les Autres Moyens neccessaire pour faire La Campagne.
					La Campagne derniere notre Armé inferieur en Nombre à celle de L’Ennemie nous etions forcer d’aller a la defensive; Le depart de 5000 hommes dont le temps etoit expirer—La prise de Charlstown—la

desertion etc: nous a enlever la Moitie de ce nombre; La force de L’Ennemie n’a guere diminuér et il sagit de faire une Campagne a L’offensive.
					La force que L’Ennemi nous presente a New-York est de quatorse Milles hommes Combattans; Notre Armé—tout y Compris fait environs Sept milles. Le Corps de francois serat entre Six et sept mille. Ce qui nous mette a peu près au nombre egal avec L’Ennemi.
					Si les Etats Complettent Les Regimens nous aurons 13000 Recrues a Espérer—joint au nombre Cy dessus—nous Aurons prés du double de La force de L’Ennemi. il n’en faut pas moins pour faire L’entreprise sur New York. Ou L’ennemie nous présente Dix mille Veterans derriere des Retranchement, pou[r]vue de tout. Nous Lui opposeront la Moitie des Recrues qui n’ont recue aucune instruction Militaire. Mais si J’adopte L’oppinion mal fondé que chacque homme fait un soldat! pouvons nous Compter sur le nombre de 13000 Recrues? Pourons nous compter sur Dix mille? il ne faut pas moins pour faire une entreprise aussi importente.
					Comme L’attaque de New York exige des co-operations Navales, il me semble que la balances des Vaisseau[x] doit etre aussi bien tires que celle des hommes: La superiorité d’une flotte de L’Ennemie a celle que nous Esperons, me paroit un obstacles non seulement dans cette—mais dans tout autre expedition que nous pourrions entreprendre.
					Dans L’incertitude ou nous sommes L’oppinion que Le Gen: en Chef m’a demandé sur la conduite des operation de cette campagne, ne peut etre fondé que sur des suppositions, dont la Varianté doit determiner notre Conduite.
					1: Supposition
					Que L’Ennemi n’a point de Renfort en trouppes de terre a attendre; quil se dispose a defendre New-York, Long et staten island, avec les 14000 homme quil a ensemble quil est pourvue de Munition de Guerre et de bouche⟨s⟩ pour soutenir un blocus de trois mois.
					Quil n’a que Quatre Vaisseaux de Battaille dans Le port, qu’aucune flotte superieure de L’Ennemi peut mettre celle de nos Allies en danger et interrompre L’Entreprise.
					Que de notre Côte nous serons pret a Commencer no⟨s⟩ operation Aussi tot que la flotte francoise arrive.
					Que nous Ayons pour le moin dix milles hommes de plus; Armé equippe et ranger en battaille.
					Que notre Artillerie et celle des francois serat suffis⟨ant⟩ pour faire nos Attacques par tout ou il serat neccessaire.
					Que notre Armé serat pou[r]vue de munition de Guerre et de bouche.
					Que Les instrument et Matteriaux neccessaire, pour construire des batterie et autres ouvrages soit a la Main.
					
					Que les batteaux de transport soit pret, tant sur la Riviere du Nord que sur le East River.
					Que La flotte de nos Allies serat superi[e]ur en force a celle de L’Ennemi.
					Dans cette supposition Le prémier objet qui se presente est sans Contredire L’Entreprise sur New-York. Avant que de hazardes mon Opinion sur L’ordre des Operations; J’avoue mon entiere ignorence sur les operation Navales; si je me trompe sur ceux de terre il faut L’attribuer a la faute de ne pas connoitre le terrein que par des Cartes, incorrecte et des description tout aussi imparfait.
					Ordre des Operation.
					La flotte arrivé sur la hooc, pou[r]vue des bon Pilottes entrerat avec le premier Vent favorable dans le ⟨Harbour⟩ Deux mille hommes trouppes francoises debarqueront tout ⟨de⟩ suite sur staten island; Tandis qu’en meme temps la Brigade de jersey et milles homme de Milices passeront sur cet isle ou d’Elisabeth Point ou a Raway Supposé que L’Ennemi Reste en defence des Ouvrages sur staten island ou il a maintenant 12 a 1500 hommes; je Voudrois poser ici la question que si notre flotte a passer les Narrows, nous ne pouvions pas defendre la retraite a L’Ennemie en Envoyant une force proportionné sur Barren Neck.
					si cela etoit possible L’objet en Vaudroit bien la peine et meme quelques Risque, N’ayant aucun doute que les Ouvrages sur staten island, avec plus ou moins des peines seront a la fin reduit et si nous serions assez malheureux de ne pas reussir dans notre grand objet, La prise de 1500 hommes serat aumoins un Coup assez sensible pour L’Ennemi.
					Aussi tot que la flotte a passer les Narrows, il serat neccessaires qu’une couples des Vaisseau ou fregattes franchissent la riviere du Nord.
					Dans le temps que les operations Vont en Avant sur staten island Notre Armé S’assemblerat a Kings brige, ou elle resterat J’usqu’a ce que nous sommes decides et que toutes les preparatifs sont fait pour porter nos operations sur Long-island. trois mille hommes de notre avec 2000 Miliciens et tout notre Cavallerie seront suffisant de tenir L’Ennemie en echec a Kingsbrige.
					Tout le reste de notre armée joint de 4 a 5 milles trouppes francois serat porter sur Long iland; ou les hauteur de Broklyn seront attacques ou par des approches régulieres ou par une entreprise hardie. Celles-cy reduit nos Vaisseaux auront L’entré libre dans le East River je m’imag[i]ne quils seront maitres et de bruler toutes les Vaisseau de L’ennemie, de bombarder et Cannoner La Ville et meme les position de L’Ennemi sur L’isle de York.
					Quand les Affaires sont J’usque là, la situation de L’Ennemi devient Critique si non desesperé, Maitre des hauteurs de Brooklin nous

pouvons bombarder la Ville, sous les Auspices de la flotte un Corps de 6 a 7. mille homme suffirait pour tenir les hauteurs de Brooklin et comme je suppose Vers ce temps L’Affaire sur Staten island finie. Les Trouppes francoises tiendront la position sur long island et toute notre Arme pourrat franchir le Passage de King’s brige et serrer L’Ennemi Vers la Ville de York ou le manque de Vivre, ou une Valeureuse Action terminerat le sort des Anglois.
					Mais je ne me borne pas ici au supposition favorable quils precedent cet ordre des Operation; je pretend que pour une Entreprise de cette Nature, ou le sort des Etas unie depend de notre succes ou de notre chute, je pretens di-je que toute Les Provinces et particulierement celle de la Nouvelle Angleterre, doivent ⟨accourir⟩ par terre et par Eaux pour porter leurs Assistence et secour a L’armé Que toutes les Piratterie soient Suspendue, tout interet personnel doit cesser quand il S’agit de notre independence de notre honneur et de celui de nos Genereux Allies.
					Que tout les Vaisseau Grand et petit suffisament provisionne accours de Boston, New-Port, Philadelphie et de tout les ports de L’amérique que le Sound soit couvert des Batimens pour nous fournir toute ⟨assistance⟩ Possible. Cette Entreprise serat l’Epoque de notre gloire ou de notre Esclavage, je me flatte que cette pensé Annimerat chacque bon Citoyen d’employer tout ses Efforts.
					Seconde supposition
					Que les forces de L’Ennemie par Eau et par terre, et toutes les Moyens pour la defense de New:York serat le meme comme mentionné dans la precedente.
					Mais, qu’au Lieu de 10 a 13000 Recrues, il ne nous entre que ⟨5,⟩ 6. meme J’usqu’a 8000. hommes. Cette seule consideration me fait de-sister du Projet sur New-York. N’ayant allors pas meme le ⟨double⟩ de la force de L’Ennemie, laquelle force nous seront obligé de divisé en plusieurs point; nous seront foible par tout; La force de L’Ennemi est compacte, il tombe sur une partie, et la defaite de celle La pourroit entrainer si non une defaite mais une deroute Generale.
					Dailleur Les Operations dans L’Entreprise de New-York sont si compliques, un seul delai une seule fause maneuvre par Eau ou par terre, pourrat fournir a L’Ennemi une Occasion de nous pu⟨nir⟩ si ce n’est pas la superiorite du Nombre qui L’impose et le tient en Echec.
					C’est donc dans cette supposition je changerai L’objet; je desiste de New York et je m’attache a la Conquette du Canada.
					Cette Conquette pas si decisive que la prise de New-York, ne laisserat pas de nous Offrir des grandes Avantages. La prémiere est la sureté de nos frontieres contre les invasion des indiens. la seconde de detourner le Theatre de Guerre, pour soulager les Provinces de York et gersey presque enervé. et troisiemement comme je regarde la Conquette du

Cannada comme tot ou tard inevitable pour la tranqui⟨lite⟩ des Etat Unies, Cette Epoque favorable ou une flotte et des trouppes francois sont pret pour nous Assister ne pourrat peut etre ⟨illegible⟩ se presenter d’aussitot. Une inclination Reciproque des francois et des Canadiens faciliterat L’Entreprise et notre succes pourrat nous produire la paix.
					Ordre des Operations.
					Aussi tot que La flotte arriverat sur les cotes, Elle entrerat dans le port de Rhode island, les trouppes debarque et raifrachir; on determinerat le nombre des trouppes et vesseau francois déstiné pour cette expedition. Supposer que 3000 hommes fùrent neccessaire pour entrer avec la flotte dans la riviere de st Laurans, je croie qu’alors il ne serat pas impropre de joindre a 2000 francois ou la Brigade de New-hanshire ou celle de New-York, Enfin mille homme de notre armé. Ces 4 a 5000 hommes trouppes francoises Marcherons une distence par Eau une autre parterre pour joindre notre Armé qui allors aurat passé la riviere du Nord pour nous aprocher de Whit plans.
					Les Brigades de stark et de Hand seront toutes faite detaché, remonteront la Riviere de Connecticut, pour entrer dans le Canada par le chemin que le Collonel Hazen a Commencer.
					Le Lac Champlain en possession de L’Ennemi il me paroit que la jonction de nos trouppes doit se faire au Dessus du Lac.
					Ceci fait L’objet principal est certainement la reduction de la Ville de Quebec. Mais supposé que cette reduction deviendrai impracticable dans le Cours de cette campagne; je pose la question. Pourrons nous maintenir la possession de la province, sans mettre en danger les trouppes et surtout les Vaisseau dans la riviere de st Laurens. d’apres les informations que J’ai particulierement du Gouverneur Clinton, il se trouve un detroit dans la riviere environs 20 Meiles au dessus de quebec ou le Canal ne permet que L’entrer d’un Vaisseau a la foi—Ceci metterat nos Vaisseau a L’abris, pour hyverner, mais cette avantage deviendroit un obstacle pour nous, en cas que L’Ennemi avait des Vaisseau de force dans la riviere avant notre arrivé.
					Dans tout les Operation de Guerre il faut toujour risquer pour Gagner, pourvue qu’on ne met pas au jeu dans une Entreprise mal calcules, c’est qu’on a gagner dans plusieures campagne glorieuses.
					Si cette expedition trouverat Lieu, Notre armé combiné a New York agirat entierement a la defensive J’usqu’a ce que les detachement de L’Ennemi ou des Mouvement auquel il serat forcer pour secourrir le Canada nous offrer des Occasions favorable de Changer notre systeme.
					Troisieme supposition.
					Toujour que les forces de terres de L’Ennemie ne soit ni Augmentes ni diminues. Mais que la flotte Angloise devient superieur a celle des francois.
					
					Que Nos forces combiné de terre soit allors 8000 hommes de plus ou de moins du nombre pretendue. L’un ou L’autre entreprise mentionne me paroit dengereux L’entrer dans la riviere de st Laurens, ou dans le Harbour de new-york; devint critique quand il y une flotte superieure qui peut boucher L’embouchure.
					Mais comme les Operation navale sont entierement hors de ma Sphere. je me bornerai de citer les autres object qui meritent notre attention en Cas que Les deux mentionné furent trouvé impracticable.
					Hallifax le Magazin de la Marine Angloise en Amerique, La Reduction de cette place serat un Coup sanglant pour L’ennemie. La difficuté Consiste dans L’Entrer du Port—qui selon mes information est Garnie des batterie et des Ouvrages tres solide et bien entendue. Mes Connoissence sur cette place sont trop borné pour que je puisse projetter une Ordre des Operation.
					Si cette entreprise fut choisie je croie quil falloit en laisser toute la Conduite et L’Execution a nos Allies. Leurs fournir tout les Moyens dans notre pouvoir et tenir avec notre Armé la force de L’Ennemie aussi bien en echec que possible.
					Charlstown. Le Port principal pour L’exportation de nos plus Valable produit, le Tabac et L’indigo. Reprendre cette place ferat oter a L’Ennemie le fruit d’une Campagne Dispendieux et tout Esperence de nous Assujettir.
					Encore dans ce Cas je Voudroit proposer d’envoyer toute la force francoise pour cette Entreprise; Les Officiers et les soldat francois ont plus d’experience dans les Attaques et defenses des places qu’aucune Armé ne peut se flatter.
					Nos trouppes de Virginies de Marryland auquel nous pourrions encore sans risque joindre deux milles hommes de notre Armé ici seront en nombre suffisant pour Cooperer avec la force francoise.
					Dans cette Entreprise nous gagnons L’avantage du temps, qui nous manque dans tout autre entreprise.
					Les Trouppes francoises pourront se refraichir a Rhode island, nous pourrions completter et exercer nos Regimens, Toujour tenant L’Ennemi en Respect a New-York, J’usqu’a ce que la saison nous permette d’agir dans ce climat chaud, nous aurons suffisament du Temps pour faire nos preparatifs.
					C’est dans cette Expedition que la superiorite d’une flotte Angloise me paroit moins a aprehender que dans toutes les Autres. Nous aurons le temps d’estimer la flotte de L’Ennemie, et la proximite des Escadres francoises et Espagnoles, pourront supleer si nous sommes trop inferieur.
					st Augustin est Enfin un Autre objet plus eloigne a la Verite, et plus difficile d’y porter beaucoup de force de notre Coté. Mais il S’agit que

L’Admiral francois trouve plus de facilité d’y porter un Coup, et allors notre Campagne se reduit ici a la defensive. D’observr L’ennemi a New-York; de Garantir nos frontieres.
					je conviens que L’entreprise sur New-York serat la plus Glorieuse si le succes la Couronne. Mais Elle est la plus hazardé si nous la feront sans avoir les Moyens suffisant. je repete encore que les Operation Navale et de terre me paroissent soit complique, un faut pas un delai peut attirer des suites Facheuses. Celle de Charlstown nous donne plus de temp pour les preparatif; il y a moins a risquer; Le seule obstacle que je trouve est qu’une partie de notre Armé aurat finie son temps avant que nous pouvons L’employer a cette Expedition.
				